Citation Nr: 0629042	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  02-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1972 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision by the RO.  A Travel 
Board Hearing was held at the New Orleans, Louisiana, RO on 
July 27, 2006, before the undersigned Veterans Law Judge.  

The Board notes that, at the July 2006 hearing, the veteran 
raised a claim for service connection for a pinched nerve, or 
other neuropathy, that may be contributing to the pain he 
experiences in his back, up to his neck and down his legs.  
He testified that a VA doctor had diagnosed a pinched nerve, 
but he did not know why it was not in his record.  The record 
shows that the veteran underwent an electromyography (EMG) at 
the New Orleans VAMC in March 1998, where the examiner 
concluded that there were bilateral L5-S1 and left L3-4 
radiculopathies with evidence of active denervation limited 
to paraspinal muscles.  A VA examiner in December 1999 
diagnosed the veteran with service-connected lumbar strain - 
possible radiculopathy.  At the last VA examination of the 
veteran's spine of record, conducted in October 2004, the 
examiner referred to the earlier EMG, and said he intended to 
order another EMG in order to confirm whether there was any 
radiculopathy.  However, it does not appear that he followed 
through with ordering that EMG, as there is no recent report 
included in the record.  While, as noted above, the record 
contains some evidence that the veteran may suffer from a 
separate non-service-connected neurological disability, his 
new claim for service connection for a neurological 
disability has not been developed.  Therefore, this matter is 
referred to the RO for further action.  


REMAND

In his July 2006 hearing testimony, the veteran indicated 
that he had filed a claim for, and had been granted, social 
security disability benefits due, at least in part, to his 
service-connected lumbosacral strain.  Copies of the 
underlying medical records have not been obtained from the 
Social Security Administration (SSA).  This needs to be 
accomplished.  38 C.F.R. § 3.159(c)(2) (2005).

The veteran also testified that he had obtained treatment at 
the Baton Rouge VA Outpatient Clinic (OPC) and the Hammond 
VAOPC.  Those treatment records have not been obtained for 
the file.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically in the claims file.  See Bell v Derwinski, 2 Vet. 
App. 611, 613 (1992).  Accordingly, those records need to be 
obtained. 

In the interest of completing the record, the agency of 
original jurisdiction (AOJ) should also obtain any additional 
private and VA medical records that the veteran may identify, 
to include any recent records of VA treatment generated since 
the time that such records were last procured from the Biloxi 
VAMC in February 2004, and from the New Orleans VAMC in 
December 1999.

It further appears that none of the VA examiners was given 
the claims file to review.  (The latest examiner in October 
2004 stated that he was not given the claims file.  The June 
2002 examiner stated that he only reviewed a December 2001 
report where he stated there were no records submitted for 
review.  The February 1999 and December 1999 examiners stated 
in their reports that they were provided no medical records 
to review.)  Consequently, another examination needs to be 
scheduled.  The examiner must be provided the entire claims 
file for review in connection with the examination.  

Accordingly, the matter is hereby REMANDED for the following 
actions.   

1.	Ask the veteran to identify, and provide 
releases for, any additional, relevant 
private treatment records that he wants 
VA to help him obtain.  If he provides 
appropriate releases, assist him in 
obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2005).  The materials obtained, 
if any, should be associated with the 
claims file.

2.	Obtain any additional relevant records of 
VA treatment, including the records from 
the Baton Rouge VAOPC and the Hammond 
VAOPC, and any recent records of VA 
treatment generated since the time that 
such records were last procured from the 
Biloxi VAMC in February 2004, and from 
the New Orleans VAMC in December 1999, 
and from any other VA facility that the 
veteran may identify.  The materials 
obtained, if any, should be associated 
with the claims file.

3.	Request the SSA to provide copies of any 
records pertaining to the veteran's 
application for SSA disability benefits, 
to include any medical records obtained 
in connection with the application.  The 
materials obtained should be associated 
with the claims file.  

4.	After the foregoing development has been 
completed, schedule the veteran for an 
examination with a VA physician with 
expertise in the disability experienced 
by the veteran.  The claims file should 
be forwarded to the examiner for review.  
The examiner should be asked to provide a 
detailed report assessing the severity of 
the veteran's service-connected 
lumbosacral strain, and the amount of 
limitation of motion, if any.  Any pain 
on use, pain with flare-up, or other 
functional loss due to the lumbosacral 
strain should be quantified by equating 
the functional loss(es) to limitation of 
motion, expressed in degrees beyond that 
shown clinically.  It should be 
specifically noted whether functional 
losses equate to disability tantamount to 
ankylosis (favorable or unfavorable) of 
the thoracolumbar spine.

5.	Thereafter, take adjudicatory action on 
the veteran's claim for an increased 
rating for his service-connected 
lumbosacral strain.  Action by the AOJ 
should include the question of whether 
referral for consideration of an 
extraschedular rating is warranted under 
38 C.F.R. § 3.321 (2005).  If the benefit 
sought remains denied, issue the veteran 
and his representative a supplemental 
statement of the case (SSOC).  

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).

